Citation Nr: 1420647	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), schizoaffective disorder, or psychosis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen a previously denied claim of entitlement to service connection for PTSD.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010; a transcript is of record.  In January 2011, the Board reopened the previously denied claim and remanded it for further development.  In October 2013, the Board again remanded the claim for development.  The Board's decision herein to grant service connection for PTSD constitutes a full grant of the benefit sought on appeal; therefore, no further remand or action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran's claims file is now entirely paperless, contained in the Veterans' Benefits Management System (VBMS) and Virtual VA secure processing systems.  


FINDINGS OF FACT

The Veteran currently has PTSD as a result of verified stressors during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently has PTSD that was first diagnosed after service, when he sought VA treatment in 2003, and that this disability is due to stressful experiences while serving in the U.S. Navy in the Vietnam era.  

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To establish service connection for PTSD, generally there must be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV, per 38 C.F.R. § 4.125; (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Here, there is evidence of several possible current diagnoses of psychiatric disabilities.  Regardless of whether there is a PTSD diagnosis, there must be an in-service event that resulted in the current disability to be entitled to service connection for a psychiatric disorder.  There is conflicting evidence as to the Veteran's claimed traumatic events (stressors) in service and how he was affected by those events.  He is competent to report the factual events and how he believes they affected him based on personal observation; however, the conflicting evidence must also be considered.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Nevertheless, two of the Veteran's reported events have been verified or corroborated by deck logs received in July 2012, namely, a ship collision in October 1971 and finding a fellow shipmate dead on the ship in June 1973.  A fellow service member, J.B., also corroborated the ship collision in statements in August 2005 and July 2009.  The Veteran has also reported additional details about the ship collision, such as seeing people severely injured, that are not consistent with the deck logs or other lay statements indicating no casualties or serious injuries.  See, e.g., January 2004 VA examination report; March 2006 VA treatment note.  Still, the Veteran has consistently reported that he was very shaken up and fearful as a result of the ship collision and finding his shipmate dead over an overdose, and that he has recurrent nightmares about them, such as of the ship sinking and people drowning and seeing the dead man's face, without referencing the additional details.  See, e.g., April 2003 (with SSA records) and June 2003 VA treatment records; June 2003 and February 2012 PTSD stressor forms; September 2010 hearing transcript.  

The Veteran has also reported several personal assaults during service.  Although these cannot be verified, there is some evidence of record to corroborate his reports.  The Veteran states that he was severely beaten during "race riots" while assigned to shore patrol when his ship was in port in Japan in late 1971.  See, e.g., June 2003 and February 2012 PTSD stressor forms.  No official records were found to support these "race riots" while the ship was in port in Japan; however, fellow service member J.B. indicated in August 2005 that the Veteran was assigned to shore patrol in Japan, and that servicemen assigned to shore patrol at that time were being severely beaten in "racial incidents."  Additionally, the Veteran reported being beaten or mugged while in Oakland in the winter of 1969 or 1970.  See id.  A service treatment record in December 1969 showed treatment for a left eye laceration, with no indication as to the cause; this could have been due to an assault.

Resolving doubt in the Veteran's favor, the above events constitute verified or corroborated stressors for his PTSD claim.  See 38 C.F.R. § 3.304(f).

In addition, the Veteran asserted at times that his ship was in a "combat zone" and was "shelled" or hit by bullets while he was aboard.  See, e.g., August 2005 VA treatment record; February 2011 VA examination.  Although the evidence of record does not establish that the Veteran or his unit engaged in combat with the enemy, the Joint Services Records Research Center confirmed that the U.S.S. Navasota was stationed near the Republic of Vietnam and Yankee Station, as where it was a part of Operation Market Time, which would put it in close proximity to a combat zone.  See 38 C.F.R. § 3.304(f)(2),(3) (concerning lay evidence of a stressor where the Veteran engaged in combat with the enemy, or where PTSD has been linked by a VA psychiatrist or psychologist to a fear of hostile military or terrorist activity).

Despite these reported traumatic events, the Veteran does not claim to have sought treatment for mental health during service, and there is no such evidence in his service records.  Instead, the Veteran reported that he began drinking and using illegal substances heavily after several years in service, which he continued until approximately 2003.  The Veteran has stated that he felt depressed and different or detached from others starting in service, and that he self-medicated with drugs and alcohol for many years to suppress his symptoms such as depression and nightmares.  See, e.g., February 2003 and September 2005 VA treatment records; June 2003 and February 2012 stressor forms; December 2013 VA examination.  The Veteran's service personnel records show fairly consistent performance reviews, although he was reduced in rank in November 1972 due to unauthorized absence.    

With regard to a current mental health diagnosis and a link to service, there is conflicting evidence as to whether the Veteran has a diagnosis of PTSD in conformance with the DSM-IV criteria.  See 38 C.F.R. § 4.125.  

The February 2011 and December 2013 VA examiners opined that there was no current PTSD but, rather, only personality disorder to include schizoaffective disorder and polysubstance dependence in full remission.  These opinions have low probative value, however, as they do not appear to have considered all pertinent evidence, to include the Veteran's competent and credible lay reports that he began drinking heavily and abusing illegal substances during service, and that several of his reported in-service stressors have been verified and corroborated as indicated above.  Those examiners essentially found that the Veteran was not credible with respect to his reported stressors or symptoms, and that there was no "medical" evidence as to symptoms prior to seeking treatment in 2003.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (concerning probative value of medical opinions); Buchanan, 451 F.3d at 1337 (stating that lay evidence of symptoms may not be rejected solely due to the absence of contemporaneous medical evidence).  

Regarding a personality disorder or any preexisting symptoms related to the Veteran's consistently reported history of childhood abuse, there were no symptoms or diagnosis noted on his service entrance examination.  Therefore, he is presumed to have been sound upon entry into service.  There is also no clear and unmistakable evidence that he had a preexisting psychiatric disorder, or a personality disorder.  See 38 C.F.R. §§ 3.303(c), 3.304 (concerning personality disorder, presumption of soundness, and aggravation of preexisting defect or disability).  As such, the Veteran's current claim is for service incurrence, not aggravation, of disability.  Id.

In February 2014, the Veteran submitted a private opinion from a psychiatrist, Dr. H, diagnosing PTSD based on objective psychological testing, interview of the Veteran, and review of pertinent records.  Further, the Veteran's VA treating psychiatric providers repeatedly diagnosed PTSD, after consideration of other possible mental health diagnoses.  See, e.g., VA treatment records in March 2006 (PTSD diagnosis "confirmed"); November 2010 and August 2011(noting that he met the DSM-IV criteria for PTSD based on testing and reported stressors).

Moreover, a prior VA examiner opined in January 2004 that the Veteran met the DSM-IV criteria for a PTSD diagnosis if the reported stressor concerning a ship collision with a fear of sinking or drowning, among other things, was corroborated.  

The February 2014 private examiner and the VA treating providers also opined that the Veteran's current PTSD is due, at least in part, to his reported in-service stressors, several of which have been verified or corroborated as discussed above.  VA treating providers also considered the Veteran's history of physical and emotional abuse in childhood.  See, e.g., May 2006 VA treatment record (diagnosing PTSD "childhood and adult and military types").  Although not explicitly referenced in the 2014 private opinion, Dr. H indicated that he reviewed the past records, which included multiple references to childhood abuse.  These medical opinions are highly probative, as they appear to be based on all pertinent lay and medical evidence, including the Veteran's reported in-service stressors, his personal long history of drug and alcohol abuse, and his family history of substance abuse and mental health difficulties.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  

In sum, these positive opinions are more probative and outweigh the negative opinions concerning a PTSD diagnosis and a nexus to service.  Again, the Board notes that there is some conflicting evidence of record concerning the Veteran's traumatic events during service.  There is evidence of traumatic events during his childhood, a family history of mental health symptoms and substance abuse, and traumatic events involving the Veteran's family after service.  See, e.g., March 2006 VA treatment record; February 2011 and December 2013 VA examinations.  
Nevertheless, the evidence is in relative equipoise as to a current PTSD diagnosis, and whether such disability was incurred as a result of the corroborated in-service events.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The criteria to establish service connection for PTSD are met.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


